 


110 HR 5753 IH: To prohibit the sale of kitchen ranges or ovens which do not include a design, bracket, or other device which complies with an applicable consensus product safety standard intended to prevent the product from tipping.
U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5753 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2008 
Mr. Stupak (for himself and Mr. Fossella) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To prohibit the sale of kitchen ranges or ovens which do not include a design, bracket, or other device which complies with an applicable consensus product safety standard intended to prevent the product from tipping. 
 
 
1.Brackets or devices to prevent oven ranges from tipping 
(a)Inclusion of brackets or devicesEffective 180 days after the date of enactment of this Act, it shall prohibited under section 19(a) of the Consumer Product Safety Act (15 U.S.C. 2068(a)) for any person to manufacture for sale, offer for sale, distribute in commerce or import into the United States a residential kitchen range or oven which does not include a design, bracket, or other device which complies with an applicable consensus product safety standard intended to prevent the product from tipping. In determining compliance with this requirement, the Commission shall rely on the applicable consensus product safety standard. 
(b)Retailer installation requirementEffective 180 days after the date of enactment of this Act, it shall prohibited under section 19(a) of the Consumer Product Safety Act (15 U.S.C. 2068(a)) for any retailer of a residential kitchen range or oven that offers installation services for any range or oven sold by that retailer, to fail to install any bracket or other device which complies with an applicable consensus product safety standard intended to prevent the product from tipping and which is included with the range or oven. 
(c)Public awareness campaignThe Consumer Product Safety Commission shall conduct an informational campaign to help educate consumers about the danger of range or oven tipping and the importance of installing such products in accordance with applicable consensus product safety standard intended to prevent the product from tipping.
 
